DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/198812 (hereafter--Koike--) in view of Bhagath US 2008/0232912 and in further view of Roman et al. US 2015/0190869 (hereafter—Roman--).
The Examiner notes that for purposes of Translation, US 2017/0080503 corresponds to WO 2015/198812, and as such, will be used hereafter as the translation.
In regards to claim 1,  Koike discloses a cutting insert (10) for a shoulder milling tool (1), the cutting insert (10) comprising: a body having a trigonal shape (see shape of insert on Figures 9 and 11) and a median plane (refer to the median plane that extends between the top and bottom surfaces) extending through the body: a first surface (or top surface 11), an opposite second surface (or bottom surface 12), and a circumferential surface (14) extending between the first surface (11) and the second surface (12), the first and second surfaces (11, 
However, Koike fails to disclose that the surface wiping secondary cutting edge is inclined in relation to the median plane such that the distance to the median plane decreases in a direction towards the corner cutting edge.
Nevertheless, Bhagath teaches on Figure 2, that it is well known in the art of milling inserts to have a first main cutting edge 120, a corner cutting edge 106 and a wiper cutting edge 122, where the wiper cutting edge 122 is inclined at an angle β (0˚ to 6˚) in relation to a median plan M such that a distance to the median plane, decreases in a direction towards the corner 
Accordingly, it would have been obvious at the time the Applicant’s invention was filed, to modify Koike’s surface wiping secondary cutting edge, such that it is inclined in relation to the median plane such that the distance to the median plane decreases in a direction towards the corner cutting edge as taught by Bhagath, to have gradual entry of the cutting edge in the material so the high loads on the cutting edge when machining are diminished and the strength of the cutting edge is increased.  
However, Koike as modified fails to disclose that the angle to which the clearance surface along the main cutting edge extends at, is acute; and that the nominal clearance angles is negative in value.
Nevertheless, Roman discloses an indexable and reversible shoulder milling cutting insert having a first and second surfaces, each surface with a respective cutting edge and a respective clearance surface. Note that Roman discloses that the clearance surface is disposed at an acute angle, disposed between each of the respective clearance surfaces and a medial plane (see annotated Figure 4a below). Note that according to supplemental angle a, as being obtuse with values between 98° and 114° (claims 16-20 of Roman); it means that corresponding acute angle is between at least in between 82° to 66°; such that the clearance surface form a negative nominal clearance angle. By providing these angles of the clearance surface, the cutting insert is optimized such that it has high strength while still providing sufficient clearance (see paragraph [0066] of Roman).


    PNG
    media_image1.png
    762
    1266
    media_image1.png
    Greyscale
 Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Koike’s clearance surface such that the angle is acute and such that the value of the nominal clearance angle is negative, based on the teachings of Roman, to optimize the insert by having high strength while still providing sufficient clearance.
In regards to claim 2, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses that the circumferential surface (14 of Koike) includes a circumferential countersunk waist portion (14 of Koike) situated at the median plane (see Figure 10 of Koike), wherein the first and second abutment surfaces (14a of Koike) are formed in the circumferential countersunk waist portion (14 of Koike).
In regards to claim 3, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses that the surface-wiping secondary cutting edge (15b of Koike as modified by Bhagath) extends at an average angle (β) within a range of 0˚ - 6˚ (which 
In regards to claim 7, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses that the main cutting edge (15a of Koike) is inclined in relation to the median plane such that a distance to the median plane decreases in a direction away from the corner cutting edge (15c of Koike) (refer to Figure 10, and note that as the main cutting edge 15a extends away from the corner cutting edge 15c, the distance from the main cutting edge, towards the median plane, is decreasing).
In regards to claim 8, Koike as modified discloses the cutting insert according to claim 7, Koike as modified also discloses that the main cutting edge (15a as in Figure 10 of Koike) extends at an average angle to the median plane.
However, Koike fails to explicitly disclose that the value of the angle is within a range of 6 - 14 degrees.
Nevertheless, Bhagath further teaches that it is well known in the art of milling inserts to have the main cutting edge 120 be disposed at an average angle α to the median plane M between 6 and 12 degrees.
As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the range of Koike’s average angle to the median plane be disposed within a desired range, based on the teachings of Bhagath, such as of between 6 and 14 degrees to the median plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable (e.g. variable that which achieves a recognize result, such as increasing cutting edge strength depending on the type of material being machined) involves only routing skill in the art. In re Aller, 105 USPQ 233.
In regards to claim 9, Koike as modified discloses the cutting insert according to claim 7, Koike as modified also discloses that the clearance surface (of Koike) along the main cutting 
However, Koike as modified fails to explicitly disclose that the range of the acute angle is within a range 83 - 87 degrees to the median plane.
Note that Roman at least discloses that, that according to supplemental angle a, as being obtuse with values between 98° and 114° (claims 16-20 of Roman); it means that corresponding acute angle is between a range of at least in between 82° to 66°.
As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the range of Koike’s acute angle be disposed within a desired range, based on the teachings of Roman, such as of 83 - 87 degrees to the median plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable (e.g. variable that which achieves a recognize result, such as increasing cutting edge strength) involves only routing skill in the art. In re Aller, 105 USPQ 233.
In regards to claim 10, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses a shoulder milling tool (1 of Koike) comprising: a tool body (2 of Koike) provided with an insert seat (5 of Koike), wherein the insert (10 of Koike) is arranged in the insert seat (64 of Koike) (see Figures 1-3 and 5 of Koike).
In regards to claim 11, Koike as modified discloses the cutting insert according to claim 10, Koike as modified also discloses that wherein the insert seat (5 of Koike) is provided with a bottom support surface (5a of Koike), a first side support surface (5c of Koike), a second side support surface (5e of Koike), and a third side support surface (5b of Koike), wherein the insert seat (5 of Koike) has a radial opening (see Figure 6 of Koike) for exposing the main cutting edge (15a of Koike) of the cutting insert (10 of Koike) and an axial opening (see Figure 6 of Koike) for exposing the surface-wiping secondary cutting edge (15b of Koike) of the cutting insert (10 of Koike), wherein the first side support surface (5b of Koike), the second side support .
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/198812 (hereafter--Koike--) in view of Bhagath US 2008/0232912 and in further view of Roman et al. US 2015/0190869 (hereafter--Roman--) and in further view of Noggle US 6,336,776
In regards to claims 12-13, Koike as modified discloses the cutting insert according to claim 10, Koike as modified also discloses that the insert seat is configured to provide an axial rake angle and a radial rake angle for the median plane of the cutting insert (10 of Koike) arranged in the insert seat (5 of Koike), and the axial and radial rake angles being within a range.
However, Koike as modified fails to disclose that both the axial and radial rake angles are negative and each within a range of 1-11 degrees and 8-20 degrees respectively.
Nevertheless, Noggle further teaches on Figures 5a and 5b, that it is well known in the art of milling to have an insert be disposed on an insert seat in such a way that it has a negative axial rake angle 505 and a negative radial rake angle 501 in order to create a desired clearance or protection for a trailing cutting edge of the cutting insert.  See also column 3, lines 13-20 of Noggle.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Because of dependency, claims 5-6 are also objected to as being allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722